DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 17 December 2021, with respect to objections to the abstract, specification, and claims for informalities, the rejections of claims 5 and 9 under 35 U.S.C § 112, and the rejections of claims 1-9 under 35 U.S.C. § 103, have been fully considered and are persuasive.  The objections of the abstract, specification, and claims, the 35 U.S.C § 112 rejection of claims 5 and 9, and the U.S.C. § 103 rejection of claims 1-9 have been withdrawn. 
Applicant’s arguments with respect to claims 10, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amendments to the Abstract and Specification filed on 17 December 2021 has been acknowledged and entered.

Claim Objections
Claims 10, 11 and 12 are objected to because of the following informalities:  Examiner suggests that the following phrases are replaced: “front teeth side” should be replaced with the term “anterior side”, “back teeth side” with “posterior side”, “inner side” with “lingual side” and “outer side” with “buccal side”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “mode” on p. 7 line 25 is misspelled. A suggested correction is “model”.  Appropriate correction is required.
Claim 10 is directed to model teeth but claims a model teeth base and a plurality of model teeth. Examiner suggests changing the preamble of the claim to “a model teeth device”, “a model teeth system”, or “a model teeth kit”.
Claim 11 is directed to a model teeth base but claims a plurality of model teeth, and a model teeth base. Examiner suggests changing the preamble of the claim to “a model teeth device”, “a model teeth system”, or “a model teeth kit”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pawlus (U.S. Application 2005/0250069 A1).

    PNG
    media_image1.png
    425
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    685
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    620
    526
    media_image3.png
    Greyscale

In regards to claim 10, Pawlus teaches: Model teeth including a model teeth base (48 in fig. 8; para. 0045) that is provided with a plurality of insertion holes (para. 0044-0045, 0052) having an inner surface provided with an insertion hole-side step portion (204 in fig. 21) such that each of the insertion holes is narrower on a deep side (deep side in annotated fig. 16; para. 0060) than on an opening side (opening side in annotated fig. 16; para. 0060), and a plurality of the model teeth that are detachable to the insertion holes (paras. 0044-0045, 0051-0052), each provided with a tooth crown portion (21 in fig. 10; para. 0047) which is exposed from each of the insertion holes and a tooth root portion (27 in fig. 10; para. 0047)  that is inserted inside each of the insertion holes, when the model teeth are inserted into the insertion holes, respectively, the model teeth comprising: a model teeth-side step portion (model teeth-side step portion in annotated fig. 22) that is provided on an outer surface of the tooth root portion (167; para. 0059), and on an outer side opposite to an inner side where a tongue is present in a case of being located in an actual mouth (fig. 7, fig. 22), and causes the model teeth to move in a direction in which a distance between adjacent model teeth is shortened (figs. 8, 22, 23), as each of the model teeth abuts the insertion hole-side step portion (204 in fig. 21) when being inserted into each of the insertion holes (figs. 22, 23) and each of the model teeth is inserted deep into each of the insertion holes, wherein the model teeth-side step portion includes an inclined surface (177 in fig. 22) which is inclined in two directions with respect to an insertion direction of the model teeth into the insertion holes, when a direction in which the model teeth are inserted into the insertion holes is defined as a direction from an upper side to a lower side (figs. 22, 23), one direction of the two directions is defined as a direction in which the outer side corresponds to the upper side and the inner side corresponds to the lower side when the model teeth are inserted into the model teeth base (“inclined in direction from outer side to inner side” in annotated fig. 20; fig. 22), and one other direction of the two directions is defined as a direction in which a back tooth side corresponds to the upper side and a front tooth side corresponds to the lower side when the model teeth are inserted into the model teeth base (“inclined in direction from back tooth side to front tooth side” in annotated fig. 18).

In regards to claim 11, Pawlus teaches: 
A model teeth base (48 in fig. 8; para. 0045) including a plurality of insertion holes (para. 0044-0045, 0052), and a plurality of model teeth that are detachable to the insertion holes (paras. 0044-0045, 0051-0052),  each provided with a tooth crown portion (21 in fig. 10; para. 0047) which is exposed from each of the insertion holes and a tooth root portion (27 in fig. 10; para. 0047) that is inserted inside each of the insertion holes, when the model teeth are inserted into the insertion holes, respectively, each of the model teeth being provided with a model teeth-side step portion (model teeth-side step portion in annotated fig. 22) that is provided on an outer surface of the tooth root portion (167; para. 0059), and has a cross section on a distal end side, which decreases in size (174 in fig. 18), the model teeth base comprising: an insertion hole-side step portion (204 in fig. 21) that causes the model teeth to move in a direction in which a distance between adjacent model teeth is shortened (figs. 8, 22, 23), as each of the model teeth abuts the insertion hole-side step portion (204 in fig. 21) when being inserted into each of the insertion holes (figs. 22, 23) and each of the model teeth is inserted deep into each of the insertion holes, the insertion hole-side step portion being provided on an inner surface of each of the insertion holes (204 in fig. 21), and on an outer side opposite to an inner side where a tongue is present in a case of being located in an actual mouth (“insertion hole-side step portion on outer side” in annotated fig. 21), the insertion hole-side step portion includes an inclined surface which is inclined in two directions with respect to an insertion direction of the model teeth into the insertion holes, when a direction in which the model teeth are inserted into the insertion holes is defined as a direction from an upper side to a lower side (figs. 22, 23), one direction of the two directions is defined as a direction in which the outer side corresponds to the upper side and the inner side corresponds to the lower side (“insertion hole-side step portion on outer side” in annotated fig. 21), and one other direction of the two directions is defined as a direction in which a back tooth side corresponds to the upper side and a front tooth side corresponds to the lower side (204 in annotated fig. 21).

In regards to claim 12, Pawlus teaches:
A dental model including a model teeth base (48 in fig. 8; para. 0045) that is provided with a plurality of insertion holes (para. 0044-0045, 0052) having an inner surface provided with an insertion hole-side step portion (204 in fig. 21) such that each of the insertion holes is narrower on a deep side (deep side in annotated fig. 16; para. 0060) than on an opening side (opening side in annotated fig. 16; para. 0060), and a plurality of the model teeth that are detachable to the insertion holes (paras. 0044-0045, 0051-0052), each provided with a tooth crown portion (21 in fig. 10; para. 0047) which is exposed from each of the insertion holes and a tooth root portion (27 in fig. 10; para. 0047)  that is inserted inside each of the insertion holes, when the model teeth are inserted into the insertion holes, respectively, the model teeth comprising: a model teeth-side step portion (model teeth-side step portion in annotated fig. 22) that is provided on an outer surface of the tooth root portion (167; para. 0059), and on an outer side opposite to an inner side where a tongue is present in a case of being located in an actual mouth (fig. 7, fig. 22), and causes the model teeth to move in a direction in which a distance between adjacent model teeth is shortened (figs. 8, 22, 23), as each of the model teeth abuts the insertion hole-side step portion (204 in fig. 21) when being inserted into each of the insertion holes (figs. 22, 23) and each of the model teeth is inserted deep into each of the insertion holes, wherein the model teeth-side step portion includes an inclined surface (177 in fig. 22) which is inclined in two directions with respect to an insertion direction of the model teeth into the insertion holes, when a direction in which the model teeth are inserted into the insertion holes is defined as a direction from an upper side to a lower side (figs. 22, 23), one direction of the two directions is defined as a direction in which the outer side corresponds to the upper side and the inner side corresponds to the lower side when the model teeth are inserted into the model teeth base (“inclined in direction from outer side to inner side” in annotated fig. 20; fig. 22), and one other direction of the two directions is defined as a direction in which a back tooth side corresponds to the upper side and a front tooth side corresponds to the lower side when the model teeth are inserted into the model teeth base (“inclined in direction from back tooth side to front tooth side” in annotated fig. 18), and the model teeth base comprising: an insertion hole-side step portion (204 in fig. 21)  that causes the model teeth to move in a direction in which a distance between adjacent model teeth is shortened (figs. 8, 22, 23), as each of the model teeth abuts the insertion hole-side step portion (204 in fig. 21) when being inserted into each of the insertion holes (figs. 22, 23) and each of the model teeth is inserted deep into each of the insertion holes, the insertion hole-side step portion being provided on an inner surface of each of the insertion holes (204 in fig. 21), and on an outer side opposite to an inner side where a tongue is present in a case of being located in an actual mouth (“insertion hole-side step portion on outer side” in annotated fig. 21), the insertion hole-side step portion includes an inclined surface which is inclined in two directions with respect to an insertion direction of the model teeth into the insertion holes, when a direction in which the model teeth are inserted into the insertion holes is defined as a direction from an upper side to a lower side (figs. 22, 23), one direction of the two directions is defined as a direction in which the outer side corresponds to the upper side and the inner side corresponds to the lower side (“insertion hole-side step portion on outer side” in annotated fig. 21), and one other direction of the two directions is defined as a direction in which a back tooth side corresponds to the upper side and a front tooth side corresponds to the lower side (204 in annotated fig. 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.N.H./            Examiner, Art Unit 3772    
/YOGESH P PATEL/            Primary Examiner, Art Unit 3772